Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 11/17/2021 in which Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2018/0145282 to Tokuda.
As to Claim 1, Tokuda teaches an electronic device comprising: 5an optical member comprising a light blocking layer including a first light emitting opening and a second light emitting opening each defined by adjacent side surfaces (forming a light-shielding film on a second substrate, removing, in the second substrate, the light-shielding film provided in a transmission region of the first sub-pixel and forming a color filter that selectively transmits light of a first color in the transmission region, removing, in the second substrate, the light-shielding film provided in a transmission region of the second sub-pixel adjacent to the first sub-pixel and forming a color filter that selectively transmits light of a second color, see ¶ 0015; second substrate is formed to include an upper glass substrate 238, a light-shielding film 236, a red color filter 232 and a green color filter 234...light shielding film 236 is formed of a material that blocks light, see ¶ 0047; Figure 2B illustrates light emission regions [openings] 202 and 206 disposed under color filters 232 and 234, respectively), a first color filter overlapping the first light emitting opening (the area of the light emission region 202 provided in the red sub-pixel or blue sub-pixel emitting red or blue light, see ¶ 0037; Fig. 2B illustrates light emission region [opening] 202 disposed under color filter 232), and a second color filter overlapping the second light emitting opening (the area of the light emission region 206 provided in the green sub-pixel or white sub-pixel emitting green or white light, see ¶ 0038; color filters that selectively transmit white and blue lights are respectively provided similarly in the white sub-pixel and the blue sub-pixel. Herein, the color filters are formed on the glass substrate, but the color filters may be formed on a flexible substrate such as a resin substrate, see ¶ 0047; Fig. 2B illustrates light emission region [opening] 206 disposed under color filter); and 
a display panel comprising a first pixel configured to provide the first light 10emitting opening with light of a first color (the area of the light emission region 202 provided in the red sub-pixel or blue sub-pixel emitting red or blue light, see ¶ 0037; Fig. 2B illustrates light emission region [opening] 202 disposed under color filter 232), and a second pixel configured to provide the second light emitting opening with light of a second color different from the light of the first color (the area of the light emission region 206 provided in the green sub-pixel or white sub-pixel emitting green or white light, see ¶ 0038; color filters that selectively transmit white and blue lights are respectively provided similarly in the white sub-pixel and the blue sub-pixel. Herein, the color filters are formed on the glass substrate, but the color filters may be formed on a flexible substrate such as a resin substrate, see ¶ 0047; Fig. 2B illustrates light emission region [opening] 206 disposed under color filter), 
wherein a surface area of the first light emitting opening is different from a surface area of the second light emitting opening (the region where light is emitted...and the transmission region are formed such that a difference in area between the light emission region and the transmission region is smaller in the second sub-pixel than in the first sub-pixel, see ¶ 0036; the area of the light emission region 202 or 210 of the green sub-pixel...having a high luminosity factor is formed to be smaller than the area of the transmission region 204 or 208 of the sub-pixel, see ¶ 0037).  
As to Claim 2, Tokuda depending from Claim 1, Tokuda further teaches wherein the first light emitting opening is defined by first side surfaces of a portion of the light blocking layer overlapping the first pixel, and the second light emitting opening is defined by second side surfaces of a portion 20of the light blocking layer overlapping the second pixel (forming a light-shielding film on a second substrate, removing, in the second substrate, the light-shielding film provided in a transmission region of the first sub-pixel and forming a color filter that selectively transmits light of a first color in the transmission region, removing, in the second substrate, the light-shielding film provided in a transmission region of the second sub-pixel adjacent to the first sub-pixel and forming a color filter that selectively transmits light of a second color, see ¶ 0015; second substrate is formed to include an upper glass substrate 238, a light-shielding film 236, a red color filter 232 and a green color filter 234...light shielding film 236 is formed of a material that blocks light, see ¶ 0047; Figure 2B illustrates light emission regions [openings] 202 and 206 adjacent to and disposed under color filters 232 and 234, respectively), wherein a width between the first side surfaces is, in a cross-section, smaller than a width between the second side surfaces (the region where light is emitted...and the transmission region are formed such that a difference in area between the light emission region and the transmission region is smaller in the second sub-pixel than in the first sub-pixel, see ¶ 0036; the area of the light emission region 202 or 210 of the green sub-pixel...having a high luminosity factor is formed to be smaller than the area, i.e. width, of the transmission region 204 or 208 of the sub-pixel, see ¶ 0037; Figure 2B illustrates light emission regions [openings] 202 and 206 adjacent to and disposed under color filters 232 and 234, respectively).  
As to Claim 3, Tokuda depending from Claim 2, Tokuda further teaches wherein 25the light of the first color is blue light, and the light of the second color is any of green light and red light (the area of the light emission region 206 provided in the green sub-pixel or white sub-pixel emitting green or white light, see ¶ 0038; color filters that selectively transmit white and blue lights are respectively provided similarly in the white sub-pixel and the blue sub-pixel, see ¶ 0047; Figure 2B illustrates light emission regions [openings] 202 and 206 adjacent to and disposed under color filters 232 and 234, respectively).  
As to Claim 4, Tokuda depending from Claim 3, Tokuda further teaches wherein an amount of the light of the first color passing through the first light emitting opening is less than an amount of the light of the second color passing through the second light emitting opening (the region where light is emitted...and the transmission region are formed such that a difference in area between the light emission region and the transmission region is smaller in the second sub-pixel than in the first sub-pixel, see ¶ 0036; the area of the light emission region 202 or 210 of the green sub-pixel...having a high luminosity factor is formed to be smaller than the area, i.e. width, of the transmission region 204 or 208 of the sub-pixel, see ¶ 0037).  
As to Claim 5, Tokuda depending from Claim 2, Tokuda further teaches wherein the light of the first color is any of green light and red light, and the light of the second color is blue light (the light-shielding film provided in a transmission region of the first sub-pixel and forming a color filter that selectively transmits light of a first color in the transmission region, removing, in the second substrate, the light-shielding film provided in a transmission region of the second sub-pixel adjacent to the first sub-pixel and forming a color filter that selectively transmits light of a second color, see ¶ 0015; the area of the light emission region 206 provided in the green sub-pixel or white sub-pixel emitting green or white light, see ¶ 0038; color filters that selectively transmit white and blue lights are respectively provided similarly in the white sub-pixel and the blue sub-pixel. Herein, the color filters are formed on the glass substrate, but the color filters may be formed on a flexible substrate such as a resin substrate, see ¶ 0047).  
As to Claim 13, Tokuda depending from Claim 1, Tokuda further teaches 15a window on the optical member; and an adhesive layer configured to bond the window to the optical member (second substrate is formed to include an upper glass substrate 238 [window], a light-shielding film 236 [optical member], see ¶ 0047; the display device 100 includes the first substrate, the second substrate, and a filling material 230 [adhesive] that bonds the first substrate and the second substrate together, see ¶ 0041).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0145282 to Tokuda in view of U.S. Patent Publication 2014/0339509 to Choi et al (“Choi”).
As to Claim 6, Tokuda depending from Claim 1, Tokuda does not expressly disclose  10wherein the optical member further comprises a third light emitting opening defined in the light blocking layer, and a third color filter overlapping the third light emitting opening, and the display panel further comprises a third pixel configured to provide light of a 15third color different from the light of the first color and the light of the second color.  Choi teaches wherein the optical member further comprises a third light emitting opening defined in the light blocking layer (anti-reflection film 500 may include one or more color filter 510 at regions corresponding to the sub-pixels P1, P2 and P3, and a light blocking unit 520 between adjacent color filters 510, see ¶ 0060), and a third color filter overlapping the third light emitting opening (Figure 2 illustrates a third color filter in sub-pixel P3 that overlaps the light-emitting opening), and the display panel further comprises a third pixel configured to provide light of a 15third color different from the light of the first color and the light of the second color (The organic light-emitting device layer including a plurality of organic light-emitting devices 200 may include a plurality of sub-pixels P1, P2 and P3 defined therein that emits light of different colors...the organic light-emitting device layer may include a plurality of first sub-pixels P1 that emit red light, a plurality of second sub-pixels P2 that emit green light, and a plurality of third sub-pixels P3 that emit blue light, see ¶ 0051).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tokuda with Choi to teach wherein the optical member further comprises a third light emitting opening defined in the light blocking layer, and a third color filter overlapping the third light emitting opening, and the display panel further comprises a third pixel configured to provide light of a 15third color different from the light of the first color and the light of the second color. The suggestion/motivation would have been in order to provide an anti-reflection film that is formed on the lens layer to prevent reflection of external light and includes color filters on regions corresponding to each of the sub-pixels (see Abstract).
As to Claim 7, Tokuda and Choi depending from Claim 6, Tokuda discloses wherein a surface area of the third light emitting opening is the same as the surface area of the second light emitting opening and is larger than the surface area of the first light emitting opening (the region where light is emitted...and the transmission region are formed such that a difference in area between the light emission region and the transmission region is smaller in the second sub-pixel than in the first sub-pixel, see ¶ 0036; the area of the light emission region 202 or 210 of the green sub-pixel...having a high luminosity factor is formed to be smaller than the area of the transmission region 204 or 208 of the sub-pixel, see ¶ 0037).  
10.	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0145282 to Tokuda in view of U.S. Patent Publication 2014/0339509 to Choi et al (“Choi”) in further view of U.S. Patent 10,409,123 to Oh et al (“Oh”). 
As to Claim 8, Tokuda and Choi depending from Claim 7, Tokuda and Choi do no expressly disclose wherein a first width of a portion of the light blocking layer arranged between the second pixel and the third pixel is, in a cross-section, smaller than a second width of a portion of the light blocking layer arranged between the first pixel and the second pixel. Oh discloses wherein a first width of a portion of the light blocking layer arranged between the second pixel and the third pixel is, in a cross-section, smaller than a second width of a portion of the light blocking layer arranged between the first pixel and the second pixel (first light blocking member 220a...disposed at both sides of the first pixel PX1...has the first width Wa [second width of a light blocking portion between the first pixel and the second pixel]; second light blocking member 220b...among the edges of the second pixel PX2 and the third pixel PX3 disposed at the middle portion M has the second width Wb [first width of a light blocking portion between the second pixel and the third pixel]. The second width Wb is wider than the first width Wa, see Col. 5, lines 37-46; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tokuda and Choi with Oh to teach a first width of a portion of the light blocking layer arranged between the second pixel and the third pixel is, in a cross-section, smaller than a second width of a portion of the light blocking layer arranged between the first pixel and the second pixel. The suggestion/motivation would have been in order reduce display quality deterioration due to light leakage at the edge of the pixel area (see Col. 6, lines 60-62).
11.	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0145282 to Tokuda in view of U.S. Patent Publication 2014/0339509 to Choi et al (“Choi”) in further view of U.S. Patent 10,409,123 to Oh et al (“Oh”) and in further view of U.S. Patent Publication 2020/0110293 to Yoshida. 

As to Claim 9, Tokuda, Choi and Oh depending from Claim 8, Tokuda, Choi and Oh do not expressly disclose wherein the second width is about 20% to about 30% greater than the first width. Yoshida teaches wherein the second width is about 20% to about 30% greater than the first width (a width of the second light blocking portion is greater than a width of the first light blocking portion, see Abstract; The width w1 of the first light blocking portion 5a and the width w2 of the second light blocking portion 5b in the first and second regions R1 and R2, and the width w1′ of the first light blocking portion 5a and the width w2′ of the second light blocking portion 5b in the third region R3, are not particularly limited as long as the above relationship (w1>w2 and w2′>w1′) is satisfied, see ¶ 0082; by setting the respective lengths L1 and L2 in the row direction RD of the first and second regions R1 and R2 to 10-20% of the length L0 in the row direction RD of the display region DR, see ¶ 0080).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tokuda, Choi and Oh with Yoshida to teach wherein the second width is about 20% to about 30% greater than the first width. The suggestion/motivation would have been in order to prevent the occurrence of color mixture (see ¶ 0080).
12.	Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0145282 to Tokuda in view of U.S. Patent Publication 2015/0331508 to Nho et al (“Nho”).
As to Claim 10, Tokuda depending on Claim 1, Tokuda does not explicitly disclose an input sensing panel configured to sense an external input and arranged between the display panel and the optical member. Nho teaches an input sensing panel configured to sense an external input and arranged between the display panel and the optical member (touch sensors 664 can be a multi-layer thin film stack such as a two-layer stack with one layer serving as the touch sensors and the other layer serving as a black matrix [optical member], see ¶ 0080; Fig. 3A illustrates the touch sensor layer is formed between another layer of black matrix [not shown] and the display panel).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tokuda with Nho to teach an input sensing panel configured to sense an external input and arranged between the display panel and the optical member. The suggestion/motivation would have been in order for both the display subpixels and touch sensors to be located at the touch and display surface to enhance the user’s viewing experience without compromising touch sensitivity (see ¶ 0070).
As to Claim 11, Tokuda and Nho depending on Claim 10, Nho discloses wherein the input sensing panel comprises a plurality of sensing insulating layers and conductive patterns arranged between the insulating layers (Conductive traces, that can include shapes such as diamonds that cross in the manner discussed above, can also be formed on one side of a substrate with an insulating separation, such as a dielectric, separating the traces at crossover locations, see ¶ 0052), wherein at least one of the conductive patterns is configured as mesh lines (touch sensors 342 can be deposited on metallization 320 and insulating layer 340 and patterned to form drive lines and sense lines [mesh lines], see ¶ 0064).
As to Claim 12, Tokuda and Nho depending on Claim 10, Nho discloses wherein the input sensing panel is directly arranged on the display panel (touch sensor layer 660 located in the path between the OLED stack and the touch and display surface 670, see ¶ 0080).  
13.	Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0145282 to Tokuda in view of U.S. Patent Publication 2019/0107866 to Han et al (“Han”).
As to Claim 14, Tokuda depending from Claim 1, Tokuda does not expressly disclose a protection member on a lower portion of the display panel, 20wherein the protection member comprises any of a light blocking pattern, a heat dissipation layer, and a cushion layer. Han teaches a protection member on a lower portion of the display panel, 20wherein the protection member comprises any of a light blocking pattern, a heat dissipation layer, and a cushion layer (lower protection member PM is disposed below the display module DM...the lower protection member PM absorbs an external impact from a lower side to prevent the display module DM from being damaged by the external impact [cushion layer] and also to prevent foreign substances from being introduced, see ¶ 0058; Fig. 2A).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tokuda with Han to teach a protection member on a lower portion of the display panel, 20wherein the protection member comprises any of a light blocking pattern, a heat dissipation layer, and a cushion layer. The suggestion/motivation would have been in order for external members disposed on at least one surface of the electronic device to be curved, bent or folded together with the electronic device (see ¶ 0003).
As to Claim 15, Tokuda depending from Claim 1, Tokuda does not expressly disclose wherein the display panel comprises a folding area that is foldable about an imaginary folding axis extending in a first 25direction, and non-folding areas spaced apart from each other in a direction crossing the first direction with the folding area therebetween.  Han teaches wherein the display panel comprises a folding area that is foldable about an imaginary folding axis extending in a first 25direction, and non-folding areas spaced apart from each other in a direction crossing the first direction with the folding area therebetween (As the display device DD according to an exemplary embodiment of the invention is out-folded with respect to the folding axis FX, the display surface IS of the display device DD may be exposed to the outside, and a rear surface facing the display surface IS may be folded with respect to the folding axis FX. As a result, both rear surfaces that are divided with respect to the folding axis FX may be folded to face each other, see ¶ 0054; Fig. 1B).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tokuda with Han to teach wherein the display panel comprises a folding area that is foldable about an imaginary folding axis extending in a first 25direction, and non-folding areas spaced apart from each other in a direction crossing the first direction with the folding area therebetween. The suggestion/motivation would have been in order for external members disposed on at least one surface of the electronic device to be curved, bent or folded together with the electronic device (see ¶ 0003).
14.	Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0339509 to Choi et al (“Choi”) in view of European Patent Publication 3,316,332 to Choi et al (“Choi 2”).
As to Claim 16, Choi discloses an electronic device comprising: -33-1209100/411598-05807 an optical member comprising a light blocking layer including first to third light emitting openings (anti-reflection film 500 may include one or more color filter 510 at regions corresponding to the sub-pixels P1, P2 and P3 [first to third light emitting openings], and a light blocking unit 520 between adjacent color filters 510, see ¶ 0060), and first to third color filters each overlapping a corresponding light emitting opening of the first to third light emitting openings (color filter 510 at regions corresponding to, e.g. overlapping, the sub-pixels P1, P2 and P3 [first to third light emitting openings], see ¶ 0060); and 5a display panel comprising first to third pixels each configured to provide light to a corresponding light emitting opening of the first to third light emitting openings (color filter 510 at regions corresponding to, e.g. overlapping, the sub-pixels P1, P2 and P3 [first to third light emitting openings], see ¶ 0060; lens unit 425 collects light incident to regions outside the sub-pixels P1, P2 and P3, that is, non-emission regions and emits the collected light to outside the organic light-emitting device 200, see ¶ 0059, 0060, 0064), 
Choi does not explicitly disclose wherein a width between side surfaces of the light blocking layer defining the first light emitting opening is different from a width between side surfaces of the light blocking layer defining each of the second and third light emitting openings.  
Choi 2 teaches wherein a width between side surfaces of the light blocking layer defining the first light emitting opening is different from a width between side surfaces of the light blocking layer defining each of the second and third light emitting openings (the color filters 220G, 220R and 220B stacked on the non-emitting area NEA of the upper substrate 210 may serve as a black matrix...the light generated by each light emitting structure 140G, 140R 140B and 140W may be not leaked to the adjacent emitting area GEA, REA, BEA, or WEA by the stacked color filters 220G, 220R and/or 220B on the non-emitting area NEA of the upper substrate 210, see ¶ 0069; A second width W2 of the blue color filter 220B on the non-emitting area NEA between the white emitting area WEA and the blue emitting area BEA may be greater than a first width W1 of the blue color filter 220B on the non-emitting area NEA, see ¶ 0073; The width and/or the size of the blue emitting area BEA [first opening] around the white emitting area WEA may be less than those of the green emitting area GEA [second opening] and/or the red emitting area REA [third opening], see ¶ 0078).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choi with Choi 2 to teach a width between side surfaces of the light blocking layer defining the first light emitting opening is different from a width between side surfaces of the light blocking layer defining each of the second and third light emitting openings.  The suggestion/motivation would have been in order to prevent light-leakage (see ¶ 0077).
As to Claim 17, Choi and Choi 2 depending from Claim 16, Choi 2 discloses wherein the first pixel overlapping the first light emitting opening is configured to provide blue light (the color filters 220G, 220R and 220B stacked on the non-emitting area NEA of the upper substrate 210 may serve as a black matrix...the light generated by each light emitting structure 140G, 140R 140B and 140W may be not leaked to the adjacent emitting area GEA, REA, BEA, or WEA by the stacked color filters 220G, 220R and/or 220B on the non-emitting area NEA of the upper substrate 210, see ¶ 0069; A second width W2 of the blue color filter 220B on the non-emitting area NEA between the white emitting area WEA and the blue emitting area BEA may be greater than a first width W1 of the blue color filter 220B on the non-emitting area NEA, see ¶ 0073; The width and/or the size of the blue emitting area BEA [first opening] around the white emitting area WEA may be less than those of the green emitting area GEA [second opening] and/or the red emitting area REA [third opening], see ¶ 0078).
As to Claim 18, Choi and Choi 2 depending from Claim 16, Choi 2 discloses wherein a surface area of the first light 15emitting opening is smaller than a surface area of each of the second and third light emitting openings (the color filters 220G, 220R and 220B stacked on the non-emitting area NEA of the upper substrate 210 may serve as a black matrix...the light generated by each light emitting structure 140G, 140R 140B and 140W may be not leaked to the adjacent emitting area GEA, REA, BEA, or WEA by the stacked color filters 220G, 220R and/or 220B on the non-emitting area NEA of the upper substrate 210, see ¶ 0069; A second width W2 of the blue color filter 220B on the non-emitting area NEA between the white emitting area WEA and the blue emitting area BEA may be greater than a first width W1 of the blue color filter 220B on the non-emitting area NEA, see ¶ 0073; The width and/or the size of the blue emitting area BEA [first opening] around the white emitting area WEA may be less than those of the green emitting area GEA [second opening] and/or the red emitting area REA [third opening], see ¶ 0078).
15.	Claim(s) 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0339509 to Choi et al (“Choi”) in view of European Patent Publication 3,316,332 to Choi et al (“Choi 2”) in further view of U.S. Patent 10,409,123 to Oh et al (“Oh”).
As to Claim 19, Choi and Choi 2 depending from Claim 16, Choi and Choi 2 do not expressly disclose wherein a first width of a portion of the light blocking layer arranged between the second pixel and the third pixel is, in a cross-section, smaller than a second width of a portion of the light blocking layer arranged between the first pixel and the second pixel. Oh discloses wherein a first width of a portion of the light blocking layer arranged between the second pixel and the third pixel is, in a cross-section, smaller than a second width of a portion of the light blocking layer arranged between the first pixel and the second pixel (first light blocking member 220a...disposed at both sides of the first pixel PX1...has the first width Wa [second width of a light blocking portion between the first pixel and the second pixel]; second light blocking member 220b...among the edges of the second pixel PX2 and the third pixel PX3 disposed at the middle portion M has the second width Wb [first width of a light blocking portion between the second pixel and the third pixel]. The second width Wb is wider than the first width Wa, see Col. 5, lines 37-46; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choi and Choi 2 with Oh to teach a first width of a portion of the light blocking layer arranged between the second pixel and the third pixel is, in a cross-section, smaller than a second width of a portion of the light blocking layer arranged between the first pixel and the second pixel. The suggestion/motivation would have been in order reduce display quality deterioration due to light leakage at the edge of the pixel area (see Col. 6, lines 60-62).
16.	Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0339509 to Choi et al (“Choi”) in view of European Patent Publication 3,316,332 to Choi et al (“Choi 2”) in further view of U.S. Patent 10,409,123 to Oh et al (“Oh”) and in further view of U.S. Patent Publication 2020/0110293 to Yoshida. 
As to Claim 20, Choi, Choi 2 and Oh depending from Claim 8, Choi, Choi 2 and Oh do not expressly disclose wherein the second width is about 20% to about 30% greater than the first width. Yoshida teaches wherein the second width is about 20% to about 30% greater than the first width (a width of the second light blocking portion is greater than a width of the first light blocking portion, see Abstract; The width w1 of the first light blocking portion 5a and the width w2 of the second light blocking portion 5b in the first and second regions R1 and R2, and the width w1′ of the first light blocking portion 5a and the width w2′ of the second light blocking portion 5b in the third region R3, are not particularly limited as long as the above relationship (w1>w2 and w2′>w1′) is satisfied, see ¶ 0082; by setting the respective lengths L1 and L2 in the row direction RD of the first and second regions R1 and R2 to 10-20% of the length L0 in the row direction RD of the display region DR, see ¶ 0080).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Choi, Choi 2 and Oh with Yoshida to teach wherein the second width is about 20% to about 30% greater than the first width. The suggestion/motivation would have been in order to prevent the occurrence of color mixture (see ¶ 0080).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694